Execution Version

    
EIGHTH AMENDMENT TO
CREDIT AGREEMENT
dated as of
September 29, 2014
among
PETROQUEST ENERGY, INC.,
as Parent,
PETROQUEST ENERGY, L.L.C.,
as Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
The Lenders Party Hereto
____________________________
WELLS FARGO BANK, N.A.,
as Syndication Agent,
and


CAPITAL ONE, N.A.,
as Documentation Agent
____________________________
J.P. MORGAN SECURITIES LLC,
as Lead Arranger
                                                    



US 2746239v.3



--------------------------------------------------------------------------------




EIGHTH AMENDMENT TO CREDIT AGREEMENT


THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Eighth Amendment”) dated as of
September 29, 2014, is among PETROQUEST ENERGY, INC., a Delaware corporation, as
the Parent, PETROQUEST ENERGY, L.L.C., a Louisiana limited liability company, as
the Borrower, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and the
Lenders party hereto.
R E C I T A L S
WHEREAS, the Parent, the Borrower, Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of October 2, 2008, as amended
by that certain First Amendment to Credit Agreement dated as of March 24, 2009,
that certain Second Amendment to Credit Agreement dated as of September 30,
2009, that certain Third Amendment to Credit Agreement dated as of August 5,
2010, that certain Fourth Amendment to Credit Agreement dated as of October 3,
2011, that certain Fifth Amendment to Credit Agreement dated as of March 29,
2013, that certain Sixth Amendment to Credit Agreement dated as of June 19, 2013
and that certain Seventh Amendment to Credit Agreement date as of March 31, 2014
(as otherwise amended, restated, supplemented or modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans to
and extensions of credit for the account of the Borrower; and
WHEREAS, the Borrower has requested, among other things, that (a) the Borrowing
Base and Maximum Credit Amount each be increased and (b) the Credit Agreement be
further amended as more particularly set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein (including, without
limitation, in the preamble and recitals) but not otherwise defined herein has
the meaning given such term in the Credit Agreement, including, to the extent
the context so requires, after giving effect to the amendments to the Credit
Agreement contained in this Eighth Amendment. Unless otherwise indicated, all
article and section references in this Eighth Amendment refer to articles and
sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this Eighth
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 4 hereof, the Credit Agreement is hereby amended effective as of the
Eighth Amendment Effective Date (as defined below) in the manner provided in
this Section 2.
2.1    Amendments to Section 1.02.

US 2746239v.3

--------------------------------------------------------------------------------




(a)    The definition of “Agreement” is hereby amended and restated in its
entirety to read in full as follows:
“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, the Seventh Amendment and the Eighth Amendment
as the same may from time to time be further amended, modified, supplemented or
restated.
(b)    The following definition is added where alphabetically appropriate:
“Eighth Amendment” means the Eighth Amendment to Credit Agreement dated as of
September 29, 2014 among the Parent, the Borrower, the Administrative Agent, and
the Lenders party thereto.
2.2    Replacement of Annex I. Annex I to the Credit Agreement is hereby
replaced in its entirety with Annex I attached hereto and Annex I attached
hereto shall be deemed to be attached as Annex I to the Credit Agreement
effective as of the Eighth Amendment Effective Date.
Section 3.    Redetermination of the Borrowing Base. Subject to the conditions
precedent set forth in Section 4 hereof, for the period from and including the
Eighth Amendment Effective Date, but until the next Redetermination Date, the
Borrowing Base shall be increased to $220,000,000. Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 8.13(c), Section 8.16 and Section 9.12(d) of the Credit
Agreement. The Lenders and the Borrower agree that the redetermination provided
for in this Section 3 shall constitute the Scheduled Redetermination of the
Borrowing Base scheduled for on or about September 30, 2014 for purposes of
Section 2.07 of the Credit Agreement.
Section 4.    Conditions Precedent. The amendments to the Credit Agreement
contained in Section 2 hereof and the increase of the Borrowing Base contained
in Section 3 hereof, shall each be effective on the date (the “Eighth Amendment
Effective Date”) that each of the following conditions precedent is satisfied or
waived in accordance with Section 12.02 of the Credit Agreement:
4.1    Counterparts. Administrative Agent shall have received from each of the
Lenders, the Borrower and each Guarantor, counterparts (in such number as may be
requested by Administrative Agent) of this Eighth Amendment signed on behalf of
such Persons.
4.2    Fees and Expenses. The Borrower shall have paid to Administrative Agent
any and all fees and expenses payable to Administrative Agent or the Lenders
pursuant to or in connection with this Eighth Amendment.
4.3    Organization/Existence/Authority Documents. Administrative Agent shall
have received such documents and certificates as Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower and each Guarantor, the authorization of this Eighth
Amendment and the transactions contemplated hereby, and any other legal matters
relating to the Borrower, the Guarantors and this Eighth Amendment.

2
US 2746239v.3



--------------------------------------------------------------------------------




4.4    Execution of New Notes and Return of Existing Notes. The Borrower shall
have executed and delivered to Administrative Agent new Notes in favor of The
Bank of Nova Scotia and Bank of America, N.A., respectively (each an “Increasing
Lender”), in exchange for each surrendered Note of each Increasing Lender in the
amounts reflecting the reallocated Maximum Credit Amounts for each Increasing
Lender. Each Increasing Lender that has received a Note prior to the Eighth
Amendment Effective Date shall return such Note to Administrative Agent for
reissuance in order to reflect the reallocated Maximum Credit Amounts; provided
that the delivery of such surrendered Notes shall not constitute an additional
condition precedent to the effectiveness of this Eighth Amendment.
4.5    Security Instrument Amendments. Administrative Agent shall have received
such mortgages (including any amendments to mortgages) duly executed and
delivered by Borrower and its Subsidiaries (as applicable), together with such
other assignments, conveyances, amendments, agreements, and other writings
including, without limitation, UCC-1 financing statements, and tax affidavits,
if any, required so that Administrative Agent is reasonably satisfied that the
mortgages (including any amendments to mortgages and mortgages previously
delivered) create first priority, perfected Liens (subject only to Excepted
Liens, but subject to the provisos at the end of such definition) on Oil and Gas
Properties comprising at least 80% of the total value of the Oil and Gas
Properties evaluated in the most recently completed Reserve Report for the
purposes of establishing the Borrowing Base pursuant to Section 3 hereof, or
otherwise as requested by Administrative Agent to reflect the amendments
contained in this Eighth Amendment.
4.6    Other Documents. Administrative Agent shall have received such other
documents as Administrative Agent or counsel to Administrative Agent may
reasonably request.
4.7    No Default/No Event of Default/No Borrowing Base Deficiency. No Default,
Event of Default or Borrowing Base Deficiency shall have occurred and be
continuing.
Administrative Agent is hereby authorized and directed to declare this Eighth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of Administrative Agent, compliance with the
conditions set forth in this Section 4. Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 5.    Lenders’ Applicable Percentage. Effective as of the Eighth
Amendment Effective Date, each Lender’s Applicable Percentage and Maximum Credit
Amount is as set forth on Annex I attached hereto. After giving effect to this
Eighth Amendment and any Loans made on the Eighth Amendment Effective Date, (a)
each Lender who holds Loans in an aggregate amount less than its Applicable
Percentage (after giving effect to this Eighth Amendment) of all Loans shall
advance new Loans which shall be disbursed to Administrative Agent and used to
repay Loans outstanding to each Lender who holds Loans in an aggregate amount
greater than its Applicable Percentage of all Loans, (b) each Lender’s
participation in each Letter of Credit, including all Letters of Credit
outstanding on the date of this Eighth Amendment, shall be automatically
adjusted to equal its Applicable Percentage (after giving effect to this Eighth
Amendment), and (c) such other adjustments shall be made as Administrative Agent
shall specify so that the outstanding Loans applicable to each Lender equals its
Applicable Percentage (after giving effect to this Eighth Amendment) of the

3
US 2746239v.3



--------------------------------------------------------------------------------




aggregate outstanding Revolving Credit Exposure of all Lenders. Borrower shall
pay to Administrative Agent any break funding payments required under Section
5.02 of the Credit Agreement that may be due as a result of the foregoing
reallocation.
Section 6.    Miscellaneous.
6.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Eighth Amendment, shall remain in full force and effect following the
effectiveness of this Eighth Amendment.
6.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby (a) ratifies and affirms its respective
obligations under, and acknowledges, renews and extends its respective continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein and
(b) represents and warrants to the Lenders that, as of the date hereof, after
giving effect to the terms of this Eighth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default has occurred and is continuing and (iii)
no Material Adverse Effect has occurred.
6.3    Loan Document. This Eighth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
6.4    Counterparts. This Eighth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Eighth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
6.5    NO ORAL AGREEMENT. THIS EIGHTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THIS EIGHTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

4
US 2746239v.3



--------------------------------------------------------------------------------




6.6    GOVERNING LAW. THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
6.7    Payment of Expenses. The Borrower agrees to pay or reimburse
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Eighth Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to Administrative
Agent.
6.8    Severability. Any provision of this Eighth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
6.9    Successors and Assigns. This Eighth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


[SIGNATURES BEGIN NEXT PAGE]



5
US 2746239v.3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed as of the date first written above.




BORROWER:    PETROQUEST ENERGY, L.L.C.
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer






PARENT:    PETROQUEST ENERGY, INC.
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer






GUARANTOR:    TDC ENERGY LLC
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer

[SIGNATURE PAGE TO PETROQUEST EIGHTH AMENDMENT]

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:    JPMORGAN CHASE BANK, N.A.
AND LENDER
individually, as a Lender, as Administrative Agent and as Issuing Bank





By: /s/ Jo Linda Papadakis             
Jo Linda Papakis,
Authorized Officer

[SIGNATURE PAGE TO PETROQUEST EIGHTH AMENDMENT]

--------------------------------------------------------------------------------






LENDER:                    WELLS FARGO BANK, N.A.






By: /s/ Brett A. Steele                 
Name: Brett Steele,
Title: Vice President



[SIGNATURE PAGE TO PETROQUEST EIGHTH AMENDMENT]

--------------------------------------------------------------------------------






LENDER:                    CAPITAL ONE, N.A.


By: /s/ Christopher Kuna                 
Name: Christopher Kuna,
Title: Vice President



[SIGNATURE PAGE TO PETROQUEST EIGHTH AMENDMENT]

--------------------------------------------------------------------------------






LENDER:    IBERIABANK
By: /s/ W. Bryan Chapman                 
Name: W. Bryan Chapman,
Title: Executive Vice President



[SIGNATURE PAGE TO PETROQUEST EIGHTH AMENDMENT]

--------------------------------------------------------------------------------




LENDER:                    BANK OF AMERICA, N.A.


By: /s/ Raza Jafferi                 
Name: Raza Jafferi
Title: Vice President





[SIGNATURE PAGE TO PETROQUEST EIGHTH AMENDMENT]

--------------------------------------------------------------------------------




LENDER:                    THE BANK OF NOVA SCOTIA


By: /s/ Alan Dawson                 
Alan Dawson,
Director







[SIGNATURE PAGE TO PETROQUEST EIGHTH AMENDMENT]

--------------------------------------------------------------------------------




ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS
Name of Lender
Applicable Percentage
Maximum Credit Amount
JPMorgan Chase Bank, N.A.
20.588235290%
$35,000,000
Wells Fargo Bank, N.A.
17.647058820%
$30,000,000
Capital One, N.A.
17.647058820%
$30,000,000
Iberiabank
17.647058820%
$30,000,000
Bank of America, N.A.
13.235294120%
$22,500,000
The Bank of Nova Scotia
13.235294120%
$22,500,000
TOTAL
100.00%
$170,000,000




ANNEX I